Citation Nr: 0007113	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  97-34 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a temporary total rating for 
hospitalization from September 22, to October 15, 1996, under 
the provisions of 38 C.F.R. § 4.29.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1980 to 
December 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1996 and February 1997 rating 
decisions which denied the claims of service connection for 
PTSD, and a temporary total rating for hospitalization under 
38 C.F.R. § 4.29, respectively.  A personal hearing at the RO 
was held in July 1997.  A videoconference hearing before the 
undersigned member of the Board, Iris S. Sherman, was held in 
November 1999.  

The decision concerning entitlement to a temporary total 
rating based on hospitalization beginning in September 1996 
is inextricably intertwined with the issue concerning service 
connection for PTSD.  It must be deferred pending a final 
decision on the issue of service connection for PTSD.


FINDING OF FACT

The veteran has submitted medical evidence of a diagnosis of 
PTSD, and she has alleged that the disability was caused by 
stressors in service.  


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection for PTSD.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before the Board may address the merits of a veteran's claim, 
it must first be established that the claim is well grounded.  
A person who submits a claim for VA benefits shall have "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the claimant in 
developing the facts pertinent to his claim, and the claim 
must fail.  See Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

A claim of service connection for PTSD is well grounded where 
the veteran has "submitted medical evidence of a current 
disability; lay evidence (presumed to be credible for these 
purposes) of an in-service stressor, which in a PTSD case is 
the equivalent of in-service incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability."  Cohen (Douglas) v. Brown, 10 Vet. App. 
128, 137-37 (1997).  In general, the credibility of the 
evidence presented in support of a claim is generally 
presumed when determining whether it is well grounded.  See 
Elkins v. West, 12 Vet. App. 209, 219 (1999)(en banc).  
However, lay assertions of medical diagnosis or causation do 
not constitute competent evidence sufficient to render a 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the instant case, the Board finds that the veteran's claim 
of service connection for PTSD is well grounded.  The veteran 
asserts that she experienced numerous traumatic events during 
service which she believes are the cause of her current 
psychiatric problems.  The evidence of record includes a 
diagnosis of PTSD offered on an October 1996 VA Discharge 
Summary report.  Additionally, a VA clinical psychologist in 
April 1997 opined that the veteran suffered from PTSD due to 
military service.  Thus, the veteran has a medical diagnosis 
of the disability; there is lay evidence of stressors in 
service, which is presumed credible for the purpose of 
determining whether her claim is well-grounded; and a medical 
professional has connected her current disability to military 
service, again presuming the credibility of the stressors she 
has recounted.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the veteran satisfies the initial burden of setting forth 
a well-grounded claim, VA is required to assist in developing 
the facts pertinent to that claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Zarycki v. Brown, 6 Vet. App. 91, 96 (1993).  


ORDER

To the extent that a well-grounded claim for service 
connection for PTSD has been submitted, the appeal is granted 
to this extent only.  


REMAND

The veteran reported stressors included fear of SCUD 
missiles.  She also reported stressors arising from sexual 
harassment, assault and battery, and rape during service.  In 
PTSD cases where the veteran asserts personal assault as the 
in-service stressor, VA has a heightened duty to assist in 
gathering evidence corroborating the in-service stressors in 
accordance with the provisions of M21-1.  Patton v. West, 12 
Vet. App. 272 (1999).  

At the personal hearing in November 1999, the veteran 
testified that she experienced a number of traumatic events 
in service that she believes have caused her current 
psychiatric problems.  She testified that several of the 
incidents, including two rapes, could not be verified because 
she did not report them to anyone.  However, two incidents 
were reported and investigated by appropriate military 
authority.  The first incident was an assault and battery by 
her husband; the second involved molestation of her 16-year-
old daughter by a fellow soldier.  The veteran submitted 
copies of the investigation reports of the two incidents 
directly to the Board subsequent to the personal hearing in 
November 1999.  While the veteran waived her right to have 
the additional evidence reviewed by the RO, the nature of the 
additional evidence bears directly on the medical question of 
sufficiency of the stressor, and is outside the scope of the 
Board's expertise.  Therefore, the Board finds that 
additional development is required.  

As background information, it is noted that in June 1999, 
revised regulations concerning post traumatic stress disorder 
were published in the Federal Register which reflected the 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
revised regulation is as follows:

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.124(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 

claimed in-service stressor.  

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

The evidence necessary to establish that the claimed 
stressors actually occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy." 38 U.S.C.A. § 1154(b) (West 1991); see also 
Gregory v. Brown, 8 Vet. App. 563 (1996); Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996).  The Court has held that 
"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

If the claimed stressors are not combat-related, or if the 
veteran is not a veteran of combat, then the veteran's lay 
testimony, by itself, is insufficient to establish that the 
stressors occurred, and there must be credible supporting 
evidence that the stressors actually did occur.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  VA Adjudication Manual M21-1 
(M21-1) provides that the required "credible supporting 
evidence" of a non- combat stressor may be obtained from 
service records or other sources.  M21-1, part VI, (formerly 
7.46).  With regard to specific claims based upon personal 
assault, M21-1, part III, 5.14(c), provides an extensive list 
of alternative sources competent to provide credible evidence 
that may support the conclusion that the event occurred.  
Included among the sources are statements from confidants, 
such as fellow service members or others who witnessed or 
knew of the alleged events at the time of their occurrence.  

In this case, the veteran has been diagnosed as having PTSD 
and has repeatedly described her alleged stressor incidents.  
Although further delay is regrettable, it is imperative that 
the RO carefully and thoroughly attempt to obtain critical 
evidence which may be in control of the government.  In 
addition, another VA examination should be ordered to 
determine if any stressor which is verified is responsible 
for any existing PTSD.  In light of the above, this case is 
REMANDED to the RO for the following development:  

1.  The RO should request from the 
veteran a comprehensive statement of 
potential alternative sources for 
supporting evidence regarding all of the 
alleged incidents during service.  The 
RO's inquiry should include possible 
sources listed in M21-1, part III, 
5.14(c)(5).  The veteran should be 
advised that she must be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.  Thereafter, the RO 
should request any supporting evidence 
from alternative sources identified by 
the veteran.  

2.  The RO should then review the claims 
file and prepare a summary of the 
veteran's claimed stressors which may be 
potentially verifiable by the U.S. Armed 
Services Center for Research of Unit 
Records.  For example, the veteran 
relates her fear of SCUD missiles while 
in Saudi Arabia.  This summary and all 
supporting documents regarding the 
veteran's claimed stressors, should be 
sent to USASCRUR at 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  The 
USASCRUR should be requested to certify 
the occurrence of the incidents and any 
indication of the veteran's involvement 
therein.  

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran since 1998 for 
PTSD.  After securing the necessary 
release, the RO should obtain these 
records.

4.  The veteran should then be afforded a 
VA psychiatric examination by a physician 
who has not previously examined her to 
determine if she has PTSD.  The claims 
folder and a copy of this remand must be 
made available to the examiner for 
review.  Any appropriate testing deemed 
necessary to arrive at a diagnosis should 
be performed in connection with this 
examination.  The examiner should 
describe her/his findings in detail and 
provide a complete rationale for all 
opinions offered.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

The examiner must determine if the 
veteran has PTSD according to DSM III-R 
or IV; and, if so, the specific stressor 
or stressors responsible for the PTSD 
must be specified.  The examiner should 
provide a thorough explanation for any 
conclusion reached.  If the physician can 
not answer any question without resort to 
speculation, he or she should so 
indicate.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  In 
particular, if service connection for 
PTSD is granted, the RO should reconsider 
the issue of whether the temporary total 
rating requested by the veteran should be 
granted.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case and be 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional evidence.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


